Title: From Thomas Jefferson to Richard Morris, 7 February 17[81]
From: Jefferson, Thomas
To: Morris, Richard



Sir
Richmond Febry. 7th. 17[81]

Tho’ I consider our last appointment of you as having put the business prescribed by the inclosed resolution into a course of execution, I think it necessary in point of formality to inclose it to you and to repeat my wishes for as expeditious a settlement of the accounts of the Commissioners of the Provision Law and Agents of the Specific tax as can be had. I am with much respect Sir Yrs &c &c,

T.J.

